DETAILED ACTION
Status of Application
Claims 1-20 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/29/2021, 4/26/2021, and 1/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims recite “…the lane enables the vehicle and the one or more objects to both proceed across an intersection and to turn….” It is unclear what the scope of a lane enabling a vehicle to turn and go straight. Any lane at an intersection enables a vehicle to drive however the driver wishes. The scope of enabling the vehicle to turn or go through the intersection is unclear and indefinite if the enablement is based on laws, customs, or merely physical capability. The claims are interpreted as any lane which is on the rightmost side of the road (in a left-hand drive country), the lane going through an intersection (at least on the righthand side).
Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims recite “one or more objects from the identified set of objects that are too far away from the vehicle”. The claims are indefinite because the scope of the term “too far away” is unclear. Neither the claims nor the specification provides a metric by which the term may be ascertained. Therefore, the terms are relative since each individual may have a different gage for what is too far away. The claims are interpreted to be filtering out sensors readings that are outside the range of the sensors.
Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims recite “wherein the signaling is further….” The claims are indefinite because there is no active signaling in the respective independent claims. The independent claims merely recite that the maneuvering is in order to signal the vehicle’s intent. The intended purpose of the maneuvering is to signal that the vehicle will make a turn. The maneuvering itself is not signaling. The independent claims are afforded their broadest reasonable interpretation in that the maneuvering itself may be characterized as a signal, while the dependent claims (3, 4, 13, and 14) are interpreted as the maneuvering – not the signaling – being based on the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-7, 9-12, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. (US 2017/0174261 A1) in view of Beaurepaire et al. (US 2014/0379258 A1).
As per Claim 1, Micks et al. discloses a method of maneuvering a vehicle prior to making a turn from a lane of a roadway, the method comprising: 	identifying, by one or more processors based on map information, including lane data ([0030]).	Micks et al. does not disclose:	identifying, by one or more processors based on map information, an area of a lane prior to the turn that has a lane width of at least a predetermined size.	However, Beaurepaire et al. teaches the aforementioned limitation ([0072] Travel platform 109 includes communication and use of maps from Location Databases 111, [0048, 0053]. Travel platform 108 determines the route and length and width of a road).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Micks et al. to provide the aforementioned limitations taught by Beaurepaire et al. with the motivation of reducing the risk of being blocked by an obstacle by choosing routes based on road width.	Micks et al. further discloses:	receiving, by the one or more processors, from a perception system, sensor data identifying one or more objects proximate to the vehicle ([0042]; 502 & 504); 	predicting, by the one or more processors, from the sensor data, how the one or more objects will maneuver in the area of the lane and whether the one or more objects will make a turn ([0043, 0055, 0059]; 508 and 612); and 	maneuvering, by the one or more processors, the vehicle in order to signal the vehicle's intent to make a turn based on the predicting ([0043, 0061] 510 and 614).

As per Claim 2, Micks et al. discloses the method of claim 1, wherein the sensor data indicates a relative location of each of the one or more objects with respect to a current location of the vehicle ([0042]).

As per Claim 5, Micks et al. does not explicitly disclose the method of claim 1, wherein the lane enables the vehicle and the one or more objects to both proceed across an intersection and to turn at the intersection.	However, Micks et al. teaches that lanes may include turns (See Fig. 3, rightmost lane) and provides prediction examples of a vehicle turning on a different road or waiting at an intersection. Therefore, it is obvious in Micks et al. that (i) there is no restriction on which kind of lanes or intersections may be sensed or used in prediction, (ii) lanes may allow for forward motion and turning off the current road. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Micks et al. to detect and predict turning behavior of a vehicle on a lane which allows both turning and forward movements with the motivation of accounting for a well-known lane type (which is depicted in Fig. 3) such that the vehicle would not be at a hazardous disadvantage of not knowing how to react at such a lane type.

As per Claim 6, Micks et al. discloses the method of claim 1, further comprising: 	analyzing, by the one or more processors, the sensor data to identify a set of objects having certain characteristics ([0042]).

As per Claim 7, Micks et al. discloses the method of claim 6, wherein the characteristics include a lane in which the objects and the vehicle move in ([0042]).

As per Claim 9, Micks et al. discloses the method of claim 6, wherein the characteristics include an illuminated or active turn signal, and the maneuvering is based on the characteristics of the objects ([0042-0043]).

As per Claim 10, Micks et al. discloses the method of claim 6, wherein the maneuvering includes following behind one or more of the objects ([0060] Decelerating the vehicle while the other vehicle is in the same lane reads on the BRI).

Regarding Claim(s) 11, 12, 15-17, 19, and 20: all limitations as recited have been analyzed with respect to Claim(s) 1, 2, 5-7, 9, and 10, respectively. Claim(s) 11, 12, 15-17, 19, and 20 pertain(s) to an apparatus corresponding to the method of Claim(s) 1, 2, 5-7, 9, and 10. Claim(s) 11, 12, 15-17, 19, and 20 do/does not teach or define any new limitations beyond Claim(s) 1, 2, 5-7, 9, and 10, therefore is/are rejected under the same rationale.

	
Claim(s) 3 and 13 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. (US 2017/0174261 A1) in view of Beaurepaire et al. (US 2014/0379258 A1) further in view of Nakajima (US 2018/0217604 A1).
As per Claim 3, Micks et al. disclose the method of claim 2, wherein the signaling is further based on the current location of the vehicle reaching a predetermined distance from an intersection.	However, Nakajima teaches the aforementioned limitation ([0033]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Micks et al. to provide the aforementioned limitations taught by Nakajima with the motivation of providing an appropriate point for a lane change depending on road conditions ([0004]).
Regarding Claim(s) 13: all limitations as recited have been analyzed with respect to Claim(s) 3, respectively. Claim(s) 13 pertain(s) to an apparatus corresponding to the method of Claim(s) 3. Claim(s) 13 do/does not teach or define any new limitations beyond Claim(s) 3, therefore is/are rejected under the same rationale.

Claim(s) 4 and 14 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. (US 2017/0174261 A1) in view of Beaurepaire et al. (US 2014/0379258 A1) further in view of Takagi (US 2017/0236413 A1).
As per Claim 4, Micks et al. disclose the method of claim 1, wherein the signaling is further based on the one or more processors determining that the vehicle will arrive at an intersection within a predetermined amount of time.	However, Takagi teaches the aforementioned limitation ([0037, 0039]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Micks et al. to provide the aforementioned limitations taught by Takagi with the motivation of  reducing risk in a right/left turn at an intersection ([0004]).
Regarding Claim(s) 14: all limitations as recited have been analyzed with respect to Claim(s) 4, respectively. Claim(s) 14 pertain(s) to an apparatus corresponding to the method of Claim(s) 4. Claim(s) 14 do/does not teach or define any new limitations beyond Claim(s) 4, therefore is/are rejected under the same rationale.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. (US 2017/0174261 A1) in view of Beaurepaire et al. (US 2014/0379258 A1) further in view of Sakamoto (US 2009/0096661 A1).
As per Claim 8, Micks et al. does not disclose the method of claim 6, further comprising: 	removing, by the one or more processors, one or more objects from the identified set of objects that are too far away from the vehicle.	However, Sakamoto teaches the aforementioned limitation ([0039] Claim 1).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Micks et al. to provide the aforementioned limitations taught by Sakamoto with the motivation of reliably measuring the presence of a target object within the measuring distance of the radar system.
Regarding Claim(s) 18: all limitations as recited have been analyzed with respect to Claim(s) 8, respectively. Claim(s) 18 pertain(s) to an apparatus corresponding to the method of Claim(s) 8. Claim(s) 18 do/does not teach or define any new limitations beyond Claim(s) 8, therefore is/are rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure can be found in the attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619